ALLOWANCE
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/10/2020 has been entered and considered by the examiner.
REASONS FOR ALLOWANCE
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 19, the prior arts of record fail to disclose, alone or in reasonably sufficient combination, a foldable mechanism for a foldable mobile terminal and flexible display screen having the combination of features claimed including a shell assembly, first rotation assembly, first sliding plate, first rotation shaft, first connection rod, first sliding member, second rotation assembly, first roller and spring interacting with each other and grooves within the shells as specifically presented.
Regarding claim 11, the prior arts of record fail to disclose, alone or in reasonably sufficient combination, a foldable mechanism for a foldable mobile terminal having the combination of features claimed including first and second shells, first rotation assembly, first sliding plate, first substrate, two or more first latches, two or more first notches, second rotation assembly, first roller and spring interacting with each other and grooves within the shells as specifically presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M STONE/Examiner, Art Unit 2628       

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628